Bttqhanan, J.
The estate of Samuel Spotts was indebted as follows:
To John Nicholson.$ 7,283 11
To J. M. Kennedy. 240 00
To D. N. Hennen. 2,137 50
To Paul Tulaue. 1,624 80
To E. Beckman. 5,892 66
To A. Hodge. 1,407 16
To Purdon & Brother. 1,019 68
Total.119,604 91
These parties all resided in New Orleans, and them debtor’s estate was possessed of lands in Illinois. The six other creditors empowered Hennen to collect their claims, specially authorizing him to buy or take in payment lands, and stipulating to allow him 15 per cent, commission on what lie should collect, to be taken out in lands.
Hennen accordingly bought in nearly all the lands, at administrator’s sale, and received the proceeds of the lands that were bought by other parties. He has still in his hands the lands bought by him, with the exception of some portions which he has sold, and of which he has received the price. He has also expended moneys for taxes aud costs.
The present action is brought by five out of the six principals in tho mandate aforesaid, against the mandatory, Hennen, for a money balance of account, and for the lands acquired by Hennen from Spotts’ estate, which remain unsold in his hands; which lands the petition prays that defendant be decreed to convey to petitioners, or to such person asa majority of them may designate.
Defendant excepts to tho jurisdiction of the court, because, as the exception alleges, this is an action of partition of lands in Illinois. The counsel of defendant relies upon the decision in Mussina v. Ailing, 11 An. 568, as conclusive upon this jjoint. But an examination of the reasons for judgment in that case will show that it was not decided upon the exception to the jurisdiction alone, or even principally; in addition to which, this action is entirely different from that of Mussina v. Ailing. The present is the action mandati directa, given by law to the principal against his attor*34ney to render an account of his agency, and to pay over what lie lias received in virtue of Ms agency. La. Code, 2973, 2974; Merlin, Rep. de Jurispr., verbo Mandat.
Tlie contract of mandate, wMcli is the basis of the present action, was made in New Orleans, between parties all residents of New Orleans. The object of the contract was the collection of debts due by a debtor residing in another State, or whose succession was opened in another State; and to effect that object, the mandatory was empowered to iDurchase and acquire lands in the State of the debtor’s residence, for the account of the principals — the titles to be taken in the name of the mandatory, and conveyances to be by him subsequently made to the principals. The conveyance of lands prayed for by plaintiffs in their petition in this case was, therefore, clearly an incident of the account to be rendered of the gestión of the mandatory, and, as such, a proper matter for the decree of the Louisiana court, which, being competent to entertain the actio manidati direc-ta, is competent to pass upon all incidents and accessories of that action.
Defendant excepts, that all the principals, who are joint obligees in the contract of mandate, have not joined in this action; that Purdon & Brother are not parties thereto.
This exception was well taken, and the proceedings should have been stayed until all the obligees were before the court. The attorney in fact cannot be held to render as many accounts of his agency as there are principals in a joint mandate. Douglas v. Edwards, 9 La. 234; Overton v. Overton, 10 La. 474; Allard v. Orleans Navigation Company, 14 La. 29.
The conclusion at which we have arrived upon the exception of the want of proper parties, precludes us from passing, at this time, upon the other points made in argument.
It is, therefore, adjudged and decreed, that the judgment of the District Court be reversed, and that the cause be remanded, with leave to make Purdon & Brother parties to the same, and for further proceedings according to law; the plaintiffs and appellees to pay costs of appeal.